           2:20-cv-02019-CSB-EIL # 1       Page 1 of 8                                             E-FILED
                                                                     Friday, 31 January, 2020 03:02:05 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

OSHANA SHEPHERD,                                           )
                                                           )
                       Plaintiff,                          )
v.                                                         )       NO.    20 CV 2019
                                                           )
KANKAKEE COUNTY, KANKAKEE COUNTY                           )
SHERIFF MICHAEL DOWNEY, KANKAKEE                           )
COUNTY CORRECTIONS OFFICER BUELL,                          )
KANKAKEE COUNTY CORRECTIONS OFFICER                        )
SCHLOENDORF, and KANKAKEE COUNTY                           )
CORRECTIONS OFFICER BRIGHT,                                )
                                                           )
                       Defendants.                         )       JURY TRIAL DEMANDED

                                         COMPLAINT

        NOW COMES the Plaintiff, OSHANA SHEPHERD, by and through her attorney,

BASILEIOS J. FOUTRIS, and for her Complaint against the Defendants, KANKAKEE

COUNTY, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY, KANKAKEE COUNTY

CORRECTIONS OFFICER BUELL, KANKAKEE COUNTY CORRECTIONS OFFICER

SCHLOENDORF, and KANKAKEE COUNTY CORRECTIONS OFFICER BRIGHT, states as

follows:

                                        Nature of Action

       1.       This action is brought pursuant to the Laws of the United States Constitution,

through 42 U.S.C. §1983 and 42 U.S.C. §1988, to redress deprivations of the Civil Rights of the

Plaintiff by the Defendants in connection with an incident on February 3, 2019.

                                     Jurisdiction and Venue

       2.       This Court has jurisdiction pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343, and 28

U.S.C. §1367.




                                                1
            2:20-cv-02019-CSB-EIL # 1        Page 2 of 8



        3.      At all relevant times, the Plaintiff was a resident of the State of Illinois in this

Judicial District.

        4.      At all relevant times, KANKAKEE COUNTY was a municipal corporation located

in the State of Illinois in this Judicial District and KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY was the duly elected Sheriff of Kankakee County in this Judicial District. At all

relevant times, the Office of the KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY was

the employer of Defendants, KANKAKEE COUNTY CORRECTIONS OFFICER BUELL,

KANKAKEE COUNTY CORRECTIONS OFFICER SCHLOENDORF, and KANKAKEE

COUNTY CORRECTIONS OFFICER BRIGHT (collectively referred to as the “Defendant

Officers”). The Defendant Officers were at all relevant times employed by the Office of the

KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY as duly appointed CORRECTIONS

OFFICERS acting within the course and scope of their employment and under color of law. The

Defendant Officers are being sued in their individual capacities with respect to the federal claims.

The state claims against KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY are being

advanced both on a respondeat superior basis, as that Office is the employer of the Defendant

Officers, and pursuant to Illinois’ indemnification statute.

        5.      All the events giving rise to the claims asserted herein occurred within this Judicial

District.

                                                Facts

        6.      On February 3, 2019, Defendants BUELL and SCHLOENDORF used force on the

Plaintiff while acting within the course and scope of their employment for MICHAEL DOWNEY

SHERIFF OF KANKAKEE COUNTY.




                                                  2
          2:20-cv-02019-CSB-EIL # 1         Page 3 of 8



         7.     On February 3, 2019, the Plaintiff was an inmate in the Kankakee County

Department of Corrections. The Defendant Officers, as part of their duties on said date, were

charged with the well-being, safety, and continued incarceration of the Plaintiff, a pre-trial

detainee, in the Kankakee County Department of Corrections. The Plaintiff posed no threat of

danger to the Defendant Officers at any time on February 3, 2019. On February 3, 2019, the

Plaintiff was being processed into the Kankakee County Department of Corrections when she

interacted with the Defendant Officers. During the processing, BRIGHT was patting down the

Plaintiff. As BRIGHT was patting down the Plaintiff in the processing room, Defendants BUELL

and SCHLOENDORF each forcefully, and without legal justification or probable cause, grabbed

one of the Plaintiff’s arms, and, as her arms were being forcefully held, BUELL and/or

SCHLOENDORF forcefully, and without legal justification or probable cause, shoved the

Plaintiff’s face onto a concrete counter.        These actions by Defendants BUELL and/or

SCHLOENDORF resulted in multiple fractures to the Plaintiff’s face, including a left orbital

fracture. The fractures necessitated significant medical care, including a surgical procedure. The

actions of the Defendant Officers in shoving the Plaintiff’s face on the concrete counter are on

video.

         8.     The force described above was without warning, provocation, or legal justification.

The Defendant Officers’ acts described above were intentional and/or willful and wanton and/or

unreasonable.

         9.     The use of force on the Plaintiff was done without probable cause.

         10.    The Plaintiff suffered injuries and bodily harm due to the force used against her,

including the fractures described above.




                                                 3
         2:20-cv-02019-CSB-EIL # 1            Page 4 of 8



        11.      The Plaintiff’s conduct before, during and after the use of force did not warrant the

amount of force used against her. At the time that force was used against the Plaintiff, BUELL and

SCHLOENDORF knew, or should have known, that there was no probable cause or legal

justification to use the amount of force that was used against the Plaintiff.

        12.      At the time that force was used against the Plaintiff, each Defendant Officer was in

close proximity to both the Plaintiff and the other Defendant Officers, and could have intervened

to stop or prevent the use of force, but failed to do so.

                                   COUNT I - 42 U.S.C. §1983
                         Excessive Force –BUELL and SCHLOENDORF

        13.      The Plaintiff re-alleges Paragraphs 1 through 12, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 13.

        14.      As described above, BUELL and SCHLOENDORF used excessive force against

the Plaintiff.

        15.      The misconduct was undertaken by BUELL and SCHLOENDORF under color of

law, under the course and scope of their employment, was objectively unreasonable and/or with

malice, and/or was undertaken intentionally and/or with willful indifference to the Plaintiff’s

constitutional rights.

        16.      The acts of BUELL and SCHLOENDORF were undertaken in violation of the

Plaintiff’s rights as guaranteed by the United States Constitution.

        17.      As a direct and proximate result of the acts of BUELL and SCHLOENDORF, the

Plaintiff was injured, suffered emotional anxiety, mental trauma, humiliation, fear, stress, pain and

suffering, and other damages.

        WHEREFORE, the Plaintiff, OSHANA SHEPHERD, prays for judgment in her favor and

against the Defendants, KANKAKEE COUNTY CORRECTIONS OFFICER BUELL, and



                                                   4
         2:20-cv-02019-CSB-EIL # 1           Page 5 of 8



KANKAKEE COUNTY CORRECTIONS OFFICER SCHLOENDORF, awarding compensatory

damages, punitive damages, attorney fees, and costs against the Defendants, as well as any other

relief this Court deems just and appropriate.

                                  COUNT II - 42 U.S.C. §1983
                Failure to Intervene –BUELL, SCHLOENDORF and BRIGHT

        18.     The Plaintiff re-alleges Paragraphs 1 through 17, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 18.

        19.     As described above, the Defendant Officers stood by and watched without

intervening to prevent the violence to which the Plaintiff was subjected in violation of the United

States Constitution, even though they each had a reasonable opportunity to prevent the harm and/or

the unlawful behavior referenced above, but failed to do so.

        20.     The misconduct was undertaken by BUELL, SCHLOENDORF, and BRIGHT

under color of law, under the course and scope of their employment, was objectively unreasonable

and/or with malice, and/or was undertaken intentionally and/or with willful indifference to the

Plaintiff’s constitutional rights.

        21.     The acts of BUELL, SCHLOENDORF, and BRIGHT were undertaken in violation

of the Plaintiff’s rights as guaranteed by the United States Constitution.

        22.     As a direct and proximate result of the acts of BUELL, SCHLOENDORF, and

BRIGHT, the Plaintiff was injured, suffered emotional anxiety, mental trauma, humiliation, fear,

stress, pain and suffering, and other damages.

        WHEREFORE, the Plaintiff, OSHANA SHEPHERD, prays for judgment in her favor and

against the Defendants, KANKAKEE COUNTY CORRECTIONS OFFICER BUELL,

KANKAKEE COUNTY CORRECTIONS OFFICER SCHLOENDORF, and KANKAKEE

COUNTY CORRECTIONS OFFICER BRIGHT, awarding compensatory damages, punitive



                                                 5
        2:20-cv-02019-CSB-EIL # 1            Page 6 of 8



damages, attorney fees, and costs against the Defendants, as well as any other relief this Court

deems just and appropriate.

                            COUNT III – Illinois State Law
    Respondeat Superior Battery – MICHAEL DOWNEY SHERIFF OF KANKAKEE
                                     COUNTY

       23.     The Plaintiff re-alleges Paragraphs 1 through 22, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 23.

       24.     As described above, Defendant, KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY, by and through its employees KANKAKEE COUNTY CORRECTIONS OFFICER

BUELL and KANKAKEE COUNTY CORRECTIONS OFFICER SCHLOENDORF, who were

acting in the course and scope of their employment, intended to cause, and did cause, harmful

and/or offensive contact of the Plaintiff without legal justification and/or probable cause.

       25.     As a proximate result of the aforementioned intentional, harmful and/or offensive

conduct of Defendant, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY, by and through

its employees KANKAKEE COUNTY CORRECTIONS OFFICER BUELL and KANKAKEE

COUNTY CORRECTIONS OFFICER SCHLOENDORF, who were acting in the course and

scope of their employment, the Plaintiff was injured; has endured and will in the future endure

physical and emotional pain and suffering; has become disfigured and disabled; has suffered a loss

of his normal life and/or disability; and has incurred and will in the future incur expenses for

hospitalizations, medical care, rehabilitative care and other related medical costs.

       26.     The above-referenced misconduct was undertaken by KANKAKEE COUNTY

CORRECTIONS OFFICER BUELL and KANKAKEE COUNTY CORRECTIONS OFFICER

SCHLOENDORF under color of law and under the course and scope of their employment, and

was undertaken intentionally. Pursuant to the doctrine of respondeat superior, as the employer of




                                                 6
         2:20-cv-02019-CSB-EIL # 1           Page 7 of 8



Defendants BUELL and SCHLOENDORF, KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY is liable to the Plaintiff for Defendant BUELL’s and Defendant SCHLOENDORF’s

actions/interaction with the Plaintiff, as outlined above.

       WHEREFORE, the Plaintiff, OSHANA SHEPHERD, prays for judgment in her favor and

against the Defendant, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY, awarding

compensatory damages and costs against the Defendant, as well as any other relief this Court

deems just and appropriate.

                           Count IV- Illinois State Law
    Indemnification- KANKAKEE COUNTY and MICHAEL DOWNEY SHERIFF OF
                            KANKAKEE COUNTY

       27.     The Plaintiff realleges Paragraphs 1 through 26, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 27.

       28.     At all relevant times the Defendant Officers were acting under color of law and

under the course and scope of their employment.

       29.     The Defendant, MICHAEL DOWNEY SHERIFF OF KANKAKEE COUNTY,

pursuant to Illinois law, including, but not limited to the provisions found in 55 ILCS 5/3-6015,

55 ILCS 5/3- 6016 and 745 ILCS 10/9-102, is liable as principal for all torts committed by his

employees/agents and must indemnify them.

       30.     The Defendant, KANKAKEE COUNTY, pursuant to Illinois law, including, but

not limited to the provisions found in 55 ILCS 5/5-1002, 745 ILCS 10/9-102 and Carver v. Sheriff

of LaSalle County, 203 Ill.2d 497 (2003), must indemnify the Defendants, KANKAKEE

COUNTY SHERIFF MICHAEL DOWNEY, KANKAKEE COUNTY CORRECTIONS

OFFICER BUELL, KANKAKEE COUNTY CORRECTIONS OFFICER SCHLOENDORF, and

KANKAKEE COUNTY CORRECTIONS OFFICER BRIGHT.




                                                  7
        2:20-cv-02019-CSB-EIL # 1          Page 8 of 8



       WHEREFORE, the Plaintiff, OSHANA SHEPHERD, pursuant to 55 ILCS 5/3-6015, 55

ILCS 5/3- 6016, 55 ILCS 5/5-1002, 745 ILCS 10/9-102 and Carver v. Sheriff of LaSalle County,

203 Ill.2d 497 (2003), demands judgment against Defendants, MICHAEL DOWNEY SHERIFF

OF KANKAKEE COUNTY, and KANKAKEE COUNTY, in the amounts awarded to the Plaintiff

against KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY, KANKAKEE COUNTY

CORRECTIONS OFFICER BUELL, KANKAKEE COUNTY CORRECTIONS OFFICER

SCHLOENDORF, and KANKAKEE COUNTY CORRECTIONS OFFICER BRIGHT, and for

whatever additional relief this Court deems just and appropriate.



                                       JURY DEMAND



       The Plaintiff demands a trial by jury on all Counts.




                                     Respectfully Submitted by,

                                     s/Basileios J. Foutris
                                     BASILEIOS J. FOUTRIS
                                     Attorney for Plaintiff
                                     FOUTRIS LAW OFFICE, LTD.
                                     53 W. Jackson, Suite 252
                                     Chicago, IL 60604
                                     312-212-1200
                                     bfoutris@foutrislaw.com




                                                8
